Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-13-00230-CV

               IN RE THE ESTATE OF Imogene E. BOHMFALK, Deceased

                    From the County Court at Law, Medina County, Texas
                                   Trial Court No. 8047
                          Honorable Vivian Torres, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
the appeal are taxed against appellant Beverly Lutz.

     The motion to dismiss filed by appellee Ronald E. Bohmfalk on July 22, 2013 is DENIED
AS MOOT.

       SIGNED August 7, 2013.


                                               _________________________________
                                               Rebeca C. Martinez, Justice